                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

         Carol Andrea Stein,          )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )             3:18-cv-00564-RJC-DSC
                                      )
                 vs.                  )
                                      )
   Charlotte-Mecklenburg Hospital     )
           Authority, et al

            Defendant(s).

 DECISION BY COURT. This action having come before the Court by Motion and a decision
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s September 27, 2019 Order.

                                               September 27, 2019
